Citation Nr: 1220680	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-00 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected anxiety disorder.

2.  Entitlement to an increased evaluation for a service-connected anxiety disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse

ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1970 to 1973.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) and a July 2010 Board remand.

In February 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issues of entitlement to service connection for a heart disorder and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected anxiety disorder is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms depression, anxiety, a flat affect, sleep difficulty, and difficulty in establishing and maintaining effective work and social relationships, but without deficiencies in most areas or an inability to establish and maintain effective relationships.  



CONCLUSION OF LAW

The criteria for an increased evaluation for a service-connected anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A December 2005 letter that provided the required notice was sent to the Veteran prior to initial adjudication of the claim.  Additionally, the Veteran was represented by a certified Veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and identified private medical records have been obtained.   VA provided the Veteran medical examinations in December 2004, July 2006, and November 2010.  The examinations are adequate because each contains a history obtained from the Veteran and a thorough psychiatric examination relevant to the applicable rating criteria.  Additionally, the Veteran provided testimony at a February 2010 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was remanded by the Board in July 2010.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  As relevant to the issue decided herein, the remand requested that the AMC obtain SSA records and a psychiatric examination that included an employability opinion.  A November 2010 mental health examination was provided that addressed employability.  SSA records were obtained in December 2010.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In a June 1975 rating decision, the RO granted service connection for an anxiety disorder and assigned a 30 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9400, effective February 18, 1975.  In October 2005, the Veteran filed a claim for an increased evaluation.  In an August 2006 rating decision, the RO assigned a 50 percent evaluation, effective October 20, 2005, under Diagnostic Code 9400.  The Veteran appealed the evaluation. 

A December 2004 VA psychiatric examination was conducted.  Upon examination, the Veteran was neatly dressed without thought or communication impairment, delusions, hallucinations, or suicidal and homicidal thoughts and plans.  He was oriented to time, person, and place, and was without memory impairment.  The Veteran's rate of speech was within normal limits and was organized.  He denied depression and anxiety.  His sleep was OK except for when he was in pain.  The Global Assessment of Functioning (GAF) score was 70, which contemplates some mild symptoms, for example depressed mood and mild insomnia; or some difficulty in social, occupational, or school functioning, for example occasional truancy, or theft within the household; but generally functioning pretty well, and has some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorder (1994 4th ed.) (DSM-IV) at 46-47.

In a July 2005 private medical record, the Veteran was fully oriented, with a normal affect, insight, judgment, and remote and recent memory.  In an August 2005 VA medical record, the Veteran reported nightmares, avoidance of thinking about upsetting experiences, being constantly on guard, watchful, or easily startled, and feeling numb or detached from others, activities, or surroundings.  He also reported that in the past year he had 2 consecutive weeks where he felt sad, blue or depressed, or lost all interest or pleasure in things he usually cared about or enjoyed.  He has felt depressed or sad much of the time in the past year.  In an October 2005 VA record, the Veteran reported feeling depressed, sadness, and crying for no reason.  He also reported nightmares, insomnia, anxiety and isolation at times.  He tended to lose his temper at times and occasionally had poor anger control.  He denied suicidal ideations and hallucinations.  Upon examination, the Veteran was alert and oriented, with a flat affect.  He was pleasant, cooperative, willing to talk and had fairly well maintained eye contact.  The Veteran's thought processes were relevant and coherent, and there was intact judgment and insight and fluent speech.  There were no paranoid ideations and intact abstract perceptual thoughts, memory, and intellect.  The Veteran was dressed and groomed appropriately.  The GAF score was 50, which contemplates serious symptoms, for example suicidal ideation, severe obsession rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  DSM-IV at 46-47.

In his December 2005 claim, the Veteran reported ongoing anxiety attacks, stress, and depression.  In a January 2006 VA medical record, the Veteran was alert and oriented with a flat affect.  There were no suicidal ideations or hallucinations.  The Veteran's thought processes were relevant and coherent with intact judgment and insight.  The GAF score was 50, which signifies serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM-IV at 46-47.

A July 2006 VA examination was conducted.  The Veteran reported he had been married two times and was 29 years into his second marriage.  He was on disability retirement from the United States Postal Service.  He described his typical day as sitting around, sleeping, and occasionally mowing the grass.  The Veteran reported dreams about death, difficulty sleeping, increased irritability, depressed mood, and resentment and remorse about his physical problems.  The Veteran was polite and cooperative with an appropriate, unconstricted affect and dysthymic mood.  The Veteran was alert, oriented, relevant, and coherent, and there were no signs of psychosis or suicidal or homicidal thinking.  He related his experiences, problems, and symptoms in a cooperative manner.  He was tearful at times when describing his previous experiences and his present circumstances.  The GAF score was 50, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.  The examiner found the impact on his social and occupational functioning to be moderate.  

In a September 2006 VA medical record, the Veteran reported two consecutive weeks or more in the past year during which he felt sad, blue, or depressed, or lost all interest or pleasure in things that he usually cared about.  In the past 2 years he had felt depressed or sad most days, even if he felt OK sometimes.  He also reported he had been sad or depressed most of the last year.  In a February 2007 VA record, the Veteran reported depression, anxiety, and difficulty sleeping at night.  The Veteran was alert, cooperative, well-oriented, and had no delusions or hallucinations.  His behavior was appropriate.  The GAF score was 60, which reflects moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV at 46-47.

In a January 2008 VA medical record, the Veteran reported he was doing well.  He was alert and cooperative.  The GAF score was 60, which reflects moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV at 46-47.  In a September 2009 VA record, the Veteran had difficulty relaying the symptoms of his anxiety, and said he copes with life.  The Veteran's wife reported that he had nervous episodes that were not sustained or longstanding.  There was no evidence of a thought disorder, and the Veteran had adequate judgment and insight.  There was no imminent threat to self or others.  In a December 2009 VA record, the Veteran reported anxiety and depression.  He has been married for 33 years, and had 5 children, ranging in age from 42 to 19.  The examiner determined the symptoms were moderate.  The examiner assigned a GAF score of 65, which reflects some mild symptoms, for example depressed mood and mild insomnia; or some difficulty in social, occupational, or school functioning, for example occasional truancy, or theft within the household; but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV at 46-47.

A November 2010 VA examination was conducted.  The Veteran reported passive suicidal ideations or intent on rare occasions, but denied current suicidal or homicidal ideations.  He reported bad dreams, seeing dead people talking to him, and occasional panic attacks.  Examination indicated the Veteran was clean, neatly groomed, and casually dressed.  There was unremarkable psychomotor activity, unremarkable speech, a normal affect, and good mood.  The Veteran was cooperative, friendly, relaxed, and attentive.  He was oriented to person, time, and place.  The thought process and content was unremarkable.  There were no delusions, hallucinations, or inappropriate behavior.  The Veteran understood the outcome of his behavior, and had average intelligence and insight.  He did not have obsessive or ritualistic behaviors.  The Veteran retained good impulse control and had no episodes of violence.  He was able to maintain minimum personal hygiene, and had no problems with the activities of daily living.  There was normal remote, recent, and immediate memory.  The examiner found the symptoms did not cause total social and occupational impairment or deficiencies in judgment, thinking, family relations, work, mood, or school.  The examiner determined there was, however, reduced reliability and productivity due to the psychiatric symptoms.  The Veteran stated he was psychologically motivated and able to work, but was physically challenged.  The examiner found that Veteran should be able to work in a non-stressful, non-physical substantially gainful activity consistent with his medical condition and challenges, and that his mental health conditions did not preclude him from obtaining and maintaining non-stressful and non-physical gainful employment.  The GAF score was 60, which contemplates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV at 46-47.

The evidence of record does not support an evaluation in excess of 50 percent for the Veteran's anxiety disorder.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).  

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores were 70 in December 2004, 50 in October 2005, 60 in January 2006, 50 in July 2006, 60 in February 2007, 60 in January 2008, and 65 in December 2009.  The scores thus range from 50 to 70, which demonstrates an anxiety disorder manifested by mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships, moderate symptoms, or moderate difficulty in social, occupational, or school functioning, and serious symptoms, or any serious impairment in social, occupational, or school functioning.  See DSM-IV at 46-47.  Although the GAF scores appear to support a worsening from October 2005 to July 2006, the recent scores show improvement.  And scores indicating moderate or serious symptoms do not necessarily mandate the assignment of an increased evaluation because a 70 percent evaluation requires deficiencies in most areas.  Accordingly, the GAF scores support a 50 percent evaluation, but do not conclusively indicate that a 70 percent evaluation is more appropriate.

Second, then, all the pertinent evidence of record must be considered and the decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The Veteran's current 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

Here, the evidence of record has consistently demonstrated that the Veteran has deficiencies in mood - there are constant reports of depression, anxiety, and stress, and intermittent reports of panic attacks.  But the preponderance of the evidence does not demonstrate deficiencies in thinking or judgment.  Examination consistently showed intact judgment, no thought impairment, no memory impairment, and no delusions or hallucinations.  Additionally, although the Veteran has been married 2 times, he has remained married for over 35 years and the remaining evidence of record does not demonstrate an inability to establish and maintain relationships.  Furthermore, throughout the time period, examiners determined the Veteran was fully oriented and did not neglect personal hygiene.  The Veteran stated he was mentally able to work, but was physically challenged.  Moreover, the Veteran has consistently denied suicidal or homicidal ideations, although he reported passive suicidal ideations or intent on rare occasions in the November 2010 VA examination.  These symptoms, and their resultant effects on social and occupational functioning, do not reflect deficiencies in most areas.  Accordingly, a 70 percent evaluation is not for assignment.  

Moreover, a 100 percent rating is not warranted as the preponderance of the evidence does not demonstrate total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9400 (noting that total occupational and social impairment is required for a 100 percent evaluation).

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluation in this case is not inadequate.  A rating in excess of 50 percent is provided for certain manifestations of the service-connected anxiety disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's symptoms, as the criteria assess social and occupational functioning due to such psychiatric symptom as mood deficiencies.  In the absence of any additional factors, the RO's failure to refer this issue for consideration of an extraschedular rating was correct.


ORDER

An increased evaluation for service-connected anxiety disorder is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

Remand is required regarding the service connection claim to obtain an adequate medical opinion.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  For direct service connection claims, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In secondary service connection claims, service connection may be granted where evidence shows that a current disability was either caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Here, a November 2010 VA examination was conducted and medical opinion obtained.  The examiner provided the opinion that coronary artery disease was not caused by or a result of a service-connected disability including the psychiatric disorder.  The examiner stated that the rationale was that there was no documented evidence of heart-related problems in the military.  First, this opinion does not address whether the heart disorder is aggravated by the Veteran's service-connected psychiatric disorder.  Second, the rationale does not support the conclusion reached, because the presence of a heart condition during service is factually unrelated to whether it is caused or aggravated by a service-connected disorder.  Third, documented evidence of a heart condition during service is not required for a grant of direct service connection.  Accordingly, remand is required for an adequate medical opinion.  

Remand is required regarding the TDIU claim to obtain an examination and because it is inextricably intertwined with the service connection claim.  Two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Additionally, a Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the issue of entitlement to service connection for a heart disorder will impact the TDIU issue because a grant of service connection affects the Veteran's potential entitlement to schedular TDIU.  Additionally, the prior remand directed that a social and industrial survey or examination be conducted to ascertain the impact of all service-connected disabilities on the Veteran's unemployability.  Such an examination was not conducted.  Thus, a TDIU examination is required prior to readjudication of this claim.  Accordingly, remand is required. 

While on remand, recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  VA medical records dated after January 2010 are not associated with the paper or claims file.  

Furthermore, an additional attempt to obtain consent forms from the Veteran to obtain relevant private medical records should be conducted.  See 38 C.F.R. § 3.159(c)(1) (providing that VA's duty to assist includes making reasonable efforts to obtain private medical records).  In September 2010, the AMC sent forms to the Veteran requesting authorization for release of relevant private medical records from Drs. TM and RN.  No response was received.  On remand, an additional attempt should be conducted to obtain authorization from the Veteran and obtain the relevant medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include records from Drs. TM and RN.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

3.  After any additional records have been obtained and associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of each diagnosed heart disorder.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide the following opinions, in light of prior examination findings and the service and post-service evidence of record;

1) is it at least as likely as not (a 50 percent or greater probability), for each diagnosed heart disorder, that the disorder was caused or aggravated by the Veteran's military service; and 

2) is it at least as likely as not (a 50 percent or greater probability), for each diagnosed heart disorder, that the disorder was caused or aggravated by the Veteran's service-connected anxiety disorder.

The examiner must address the May 2006 medical opinion from Dr. RN indicating that the heart attack was caused by the service-connected anxiety disorder.

4.  Provide the Veteran with an examination or social and industrial survey to ascertain the impact of his service-connected disability on his unemployability.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


